Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 19, 2018

                                       No. 04-18-00380-CV

                           IN THE INTEREST OF L.L.N-P., a child,


                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-01933
                           Honorable Richard Garcia, Judge Presiding

                                          ORDER
         On June 29, 2018, we ordered appellant to offer a reasonable explanation for filing a late
notice of appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). “[A]ny plausible
statement of circumstances indicating that failure to file ... was not deliberate or intentional, but
was the result of inadvertence, mistake, or mischance, [would] be accepted as a reasonable
explanation.” Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989); see also
Dimotsis v. State Farm Lloyds, 966 S.W.2d 657, 657 (Tex. App.San Antonio 1998, no pet.).
Any conduct short of deliberate or intentional noncompliance qualifies as inadvertence, mistake
or mischance, even if that conduct can also be characterized as professional negligence. Garcia,
774 S.W.2d at 670; Dimotsis, 966 S.W.2d at 657. Appellant timely responded to our order, and
appellant’s explanation is reasonable. We, therefore, GRANT the motion for extension of time
to file the notice of appeal and ORDER this appeal retained on the court’s docket.


                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court